In an action inter alia to recover rent due under a lease, the defendant third-party plaintiff appeals from an order of the Supreme Court, Suffolk County, dated July 16, 1975, which granted the motion of third-party defendant Sheppard Frood to dismiss the third-party complaint as against himself for failure to state a cause of action. Order affirmed, with $50 costs and disbursements. A Town Justice is immune from civil liability for all acts performed in the exercise of his judicial functions. Such immunity extends to all judges and encompasses all judicial acts, even if such actions are in excess of their jurisdiction and are alleged to have been done maliciously or corruptly. There is no question that the acts complained of were performed by respondent while in the exercise of his judicial duties. Hopkins, Acting P. J., Margett, Damiani, Christ and Hawkins, JJ., concur.